Exhibit 10.1

 

HEWLETT-PACKARD COMPANY

 

LÉO APOTHEKER EMPLOYMENT AGREEMENT

 

This Agreement is entered into on September 29, 2010 by and between
Hewlett-Packard Company (the “Company”) and Léo Apotheker (“Executive”).

 

1.                                    Duties and Scope of Employment.

 

(a)                               Positions and Duties.  As of November 1, 2010,
Executive will serve as President and Chief Executive Officer of the Company,
reporting to the Company’s Board of Directors (the “Board”), provided that
Executive has obtained a United States visa permitting him to accept an
executive position with the Company for the intended Employment Term, as defined
below (the “Effective Date”).  Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company.  Executive will be the highest ranking
executive officer of the Company, with the full powers, responsibilities and
authorities customary for the chief executive officer of corporations of the
size, type and nature of Company, together with such other powers, authorities
and responsibilities as may reasonably be assigned to him by the Board. 
Executive will report solely and directly to the Board.  The period Executive is
employed by the Company under this Agreement is referred to herein as the
“Employment Term.”

 

(b)                              Board Membership.  Executive will be appointed
to serve as a member of the Board as of the Effective Date.  Thereafter, at each
annual meeting of the Company’s stockholders during the Employment Term, the
Company will nominate Executive to serve as a member of the Board.  Executive’s
service as a member of the Board will be subject to any required stockholder
approval.  Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from the Board (and any boards of
subsidiaries) voluntarily, without any further required action by Executive, as
of the end of Executive’s employment and Executive, at the Board’s request, will
execute any documents necessary to reflect his resignation.

 

(c)                               Obligations.  During the Employment Term,
Executive will devote Executive’s full business efforts and time to the Company
and will use good faith efforts to discharge Executive’s obligations under this
Agreement to the best of Executive’s ability.  For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board, serve in any capacity with any civic, educational, or
charitable organization and serve on the board(s) set forth on Schedule A
attached hereto, provided such services do not materially interfere with
Executive’s obligations to the Company.  Executive represents that he is not
subject to any non-competition, confidentiality, trade secrets or other
agreement(s) that would preclude, or restrict in any way, Executive from fully
performing his services hereunder during his employment with the Company.

 


 

2.                                    At-Will Employment.  Executive and the
Company agree that Executive’s employment with the Company constitutes “at-will”
employment.  Executive and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive.  However, as described in this Agreement, Executive
may be entitled to severance and other benefits depending upon the circumstances
of Executive’s termination of employment.

 

3.                                    Term of Agreement.  This Agreement will
have a term of four (4) years commencing on the Effective Date.  No later than
90 days before the end of the term of this Agreement, the Company and Executive
will discuss whether and under what circumstances the Agreement will be renewed.

 

4.                                    Compensation.

 

(a)                               Base Salary.  As of the Effective Date, and
until October 31, 2012, the Company will pay Executive an annual salary of
$1,200,000 as compensation for his services (such annual salary, as is then
effective, to be referred to herein as “Base Salary”).  The Base Salary will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings.  Executive’s annual salary
beginning November 1, 2012, and thereafter, will be $1,200,000 and will be
subject to review by the HR/Compensation Committee of the Board, or any
successor thereto (the “Committee”) not less than annually, and adjustments will
be made in the discretion of the Committee.  Notwithstanding the foregoing, the
Base Salary will not be reduced other than (i) pursuant to a reduction that also
is applied to substantially all other executive officers of the Company in a
substantially similar manner and proportion or (ii) to give effect to the
Committee’s policy, as published in the Compensation Discussion and Analysis
section of the Company’s annual proxy statement or other documents filed with
the Securities and Exchange Commission, for aligning Executive’s compensation
with the compensation of chief executive officers of the Company’s peer group.

 

(b)                              Annual Incentive.  Executive will be eligible
to receive annual cash incentives payable for the achievement of performance
goals established by the Committee beginning with the Company’s 2011 fiscal
year.  Executive’s target annual incentive for fiscal 2011 will be at least 200%
of Base Salary and his maximum target opportunity will be 500% of Base Salary,
based upon specified levels of performance goals being achieved.  For subsequent
fiscal years, beginning with fiscal 2012, Executive’s target bonus shall be at
least 200% of the Base Salary, and maximum target opportunity shall be as
determined by the Committee; provided, however, that, except as otherwise
provided herein, Executive’s future participation in the Company’s Pay for
Results Plan, or any successor thereto (the “Annual Incentive Plan”), shall be
on the same terms and conditions that apply to other senior executives
generally.  The actual earned annual cash incentive, if any, payable to
Executive for any performance period will depend upon the extent to which the
applicable performance goal(s) specified by the Committee under the Annual
Incentive Plan are achieved and will be decreased or increased for under- or
over-performance.  Except as specifically provided herein, Executive’s annual
cash incentive will be subject to the terms and conditions of the Annual
Incentive Plan, including payment date and continued employment obligations. 
The Company agrees, for fiscal year 2011, that all performance goals will be
deemed to have been achieved at least at target level.

 

-2-


 

(c)                               Long-Term Incentives.

 

(i)                                  Restricted Stock.  Within 30 days of the
Effective Date, Executive will be granted 76,000 shares of the Company’s common
stock under the Company’s 2004 Stock Incentive Plan as in effect on the
Effective Date (the “Stock Plan”).  Except as otherwise provided in the Stock
Plan or hereunder, 50% of those shares (38,000) will vest and be non-forfeitable
if Executive is employed on October 31, 2011 and the remaining 50% (38,000) will
vest and be non-forfeitable if Executive is employed on October 31, 2012.  In
all other respects, and except as specifically provided herein, such grant will
be subject to terms and conditions of the Stock Plan and the Committee’s
standard terms and conditions for this type of award.

 

(ii)                              Performance Restricted Units.  Within 30 days
of the Effective Date, Executive will also be granted two tranches of
Performance Restricted Units (“PRUs”) under the Stock Plan, 304,000 PRUs
relating to the three-year period beginning November 1, 2009 and vesting on
October 31, 2012 (“Grant 1”) and 304,000 PRUs to be earned over the three-year
period beginning November 1, 2010, and vesting on October 31, 2013 (“Grant 2”),
to the extent the applicable performance metrics are achieved and Executive is
still employed on the vesting date, except as otherwise provided in the Stock
Plan or as specifically provided herein.  The PRUs metrics regarding cash flow
and Total Shareholder Return will be as set forth in Executive’s grant
instrument under the Stock Plan and, in the case of Grant 1, will be the same as
for the PRUs previously awarded to Company employees in respect of the
three-year period beginning November 1, 2009 and ending on October 31, 2012. 
Following the close of the performance period for Grant 1, the Committee shall
determine the number of PRUs earned based on actual performance for the
three-year performance period and that number shall be reduced by one-third
reflecting the fact that Executive was not employed for the first year of the
performance period.  For Grant 2, the cash flow metric for the first year of the
three-year period, November 1, 2011 through October 31, 2012, but not any
subsequent year, shall be deemed to have been achieved at no less than target
level.  In all other respects, such grants will be subject to terms and
conditions of the Stock Plan, and the Committee’s standard terms and conditions
for this type of award.

 

(iii)                          For each Company fiscal year, beginning with
2012, and so long as the Stock Plan, or any successor thereto, is in effect and
other senior executives are granted PRUs or other long-term incentive awards,
Executive will be eligible for a grant, with the number of PRUs (or other
long-term incentive award) and the relevant terms and conditions, to be
determined in the sole discretion of the Committee; provided, however, that any
future grants of PRUs (or other long-term incentive award) to Executive shall be
on terms no less favorable than those that apply to the other senior executives
generally.

 

(d)                             One-Time Sign-On Grants: Restricted Shares and
PRUs.

 

(i)                                  Restricted Stock.  Within 30 days of the
Effective Date, Executive will be granted 80,000 shares of the Company’s common
stock under the Stock Plan.  Except as otherwise provided in the Stock Plan or
hereunder, 50% of those shares (40,000) will vest and be non-forfeitable if
Executive is employed on October 31, 2011 and the remaining 50% (40,000) will
vest and be non-forfeitable if Executive is employed on October 31, 2012.  In
all other

 

-3-


 

respects, such grant will be subject to terms and conditions of the Stock Plan,
and the Committee’s standard terms and conditions for this type of award.

 

(ii)                              Performance Restricted Units.  Within 30 days
of the Effective Date, Executive will also be granted 120,000 PRUs under the
Stock Plan.  The PRUs are to be earned over the three-year period beginning
November 1, 2010, and will vest on October 31, 2013, to the extent the
performance metrics are achieved and Executive is still employed on the vesting
date, except as otherwise provided in the Stock Plan or hereunder.  The PRUs
metrics regarding cash flow and Total Shareholder Return will be as set forth in
Executive’s grant instrument under the Stock Plan, except that the cash flow
metric for the first year of the three-year period, November 1, 2011 through
October 31, 2012, but not any subsequent year, shall be deemed to have been
achieved at no less than target level.  In all other respects, such grant will
be subject to terms and conditions of the Stock Plan, and the Committee’s
standard terms and conditions for this type of award.

 

(iii)                          Stock Ownership Guidelines.  Executive shall be
subject to, and shall comply with, the Company’s Stock Ownership Guidelines;
provided, however, that no holding requirement shall be imposed upon common
shares issued to Executive under clauses (i) and (ii) hereof notwithstanding any
contrary provisions in those Guidelines.

 

(e)                               Signing Bonus.  On the sixtieth (60th) day
after this Agreement is executed by both parties, Executive will receive a
signing bonus equal to $4,000,000 (the “Signing Bonus”).  If Executive’s
employment terminates other than by reason of death, Disability (as defined
below) or termination without Cause (as defined below) within eighteen (18)
months of the Effective Date, Executive will return to the Company an amount
equal to the Signing Bonus multiplied by a fraction with the numerator equaling
18 less the number of whole months that have elapsed from the Effective Date to
the date of Executive’s termination of employment (the “Date of Termination”)
and a denominator equal to eighteen (18).

 

(f)                                Relocation Benefit.  In accordance with
Company’s relocation policy, Executive will receive the standard Company
relocation package.  However, in light of the substantial payments and benefits
Executive is forfeiting from his prior employment to accept employment by the
Company, and the substantial expense Executive will incur to move his residence
to, and acquire a new residence in, the United States, Executive’s relocation
allowance will equal $4,600,000 (the “Relocation Allowance”), allocable
$2,900,000 to relocation (the “Relocation Payment”) and $1,700,000 to the
forfeiture of payments and benefits (the “Forfeiture Payment”).  The payment to
Executive of the Relocation Allowance will be made on the sixtieth (60th) day
after this Agreement is executed by both parties and shall be in lieu of the
relocation allowance otherwise provided for under the Company’s relocation
policy.  The Relocation Payment will be fully vested and will not be subject to
repayment by Executive, in whole or in part, provided Executive is employed by
the Company for at least sixty (60) calendar days following the Effective Date;
provided, however, that the Executive will not be obligated to repay the
Relocation Payment if his employment is terminated without Cause during such
60-day period.  The Forfeiture Payment will be fully vested upon payment and
will not be subject to repayment by Executive, in whole or in part.

 

-4-


 

5.                                    Employee Benefits, etc.

 

(a)                               Generally.  Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other executive officers of
the Company, as such plans, policies, and arrangements may exist from time to
time.  The Company represents that it currently sponsors one or more health
insurance plans for which Executive will be eligible and which cover, subject to
the terms and limitations of the plan, medical treatment received outside the
United States.

 

(b)                              Vacation.  Executive will be entitled to
receive paid annual vacation in accordance with Company policy for other senior
executive officers.  In no event will Executive receive less than twenty-five
(25) days of paid vacation time per employment year.

 

(c)                               Perquisites.  Executive will receive Company
perquisites on at least the same level as the Company’s other senior executive
officers; provided that access to the Company’s jet aircraft, in accordance with
the Company’s aircraft policy, will commence on the date that Executive’s
appointment to the positions under this Agreement is publicly announced.

 

(d)                             Security.  The Company will provide Executive
with appropriate security in accordance with what Executive and the Company’s
Global Security Department agree from time to time and as approved by the
Committee.  Such security will be provided beginning on the date that
Executive’s appointment to the positions under this Agreement is publicly
announced.

 

(e)                               United States Residency.  The Company and
Executive understand that there are specific requirements and rules which govern
Executive’s residency in France and whether Executive will be a non-resident of
France and a resident of the United States for purposes of his employment under
this Agreement.  The Company will use reasonable commercial efforts to assist
Executive (and his spouse) in obtaining an appropriate visa and in qualifying as
a non-resident of France during the Term but Executive agrees to take all
reasonable steps necessary to assume non-resident status in France and
appropriate immigration status in the United States and acknowledges that he
assumes all risks associated with these requirements, including without
limitation the personal French income and social tax requirements.

 

6.                                    Expenses.  The Company will reimburse
Executive for reasonable travel, entertainment, and other expenses incurred by
Executive in the furtherance of the performance of Executive’s duties hereunder,
in accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

7.                                    Termination of Employment.  In the event
Executive’s employment with the Company terminates for any reason, Executive
will be entitled to any (a) unpaid Base Salary accrued up to the Date of
Termination, (b) unpaid, but earned annual incentive for any completed fiscal
year as of the Date of Termination, (c) pay for accrued but unused vacation,
(d) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Executive and under which he
has a vested right (including any right that vests in connection the termination
of his employment), (e) unreimbursed business expenses to which Executive is
entitled to reimbursement under the Company’s expense reimbursement policy, and
(f) rights to indemnification Executive may have under the

 

-5-


 

Company’s Articles of Incorporation, Bylaws, the Employment Agreement, or
separate indemnification agreement, as applicable, including any rights
Executive may have under directors and officers insurance policies.  In
addition, if the termination is by the Company without Cause, Executive will be
entitled to the amounts and benefits specified in Section 8.

 

8.                                    Severance.

 

(a)                               Termination Without Cause.  If Executive’s
employment is terminated by the Company without Cause, then, subject to
compliance with Section 9, Executive will be eligible to participate in the then
existing Severance Plan for Executive Officers (the “Severance Program”);
provided, however, that payment to Executive shall be made in monthly
installments (on the first business day of each month) over the 18-month period
following the Date of Termination.  The first such installment shall be made on
the first business day of the month following the sixtieth (60th) day after the
Date of Termination and shall be in the amount of one-ninth (1/9) of the total
severance amount due to Executive, and each of the remaining sixteen (16)
installments shall be in the amount of one-eighteenth (1/18) of the total
severance amount due to Executive.  It is understood that the Severance Program
is reviewed annually by the Committee and may be revised by it.  Notwithstanding
the preceding sentence, until the third anniversary of the Effective Date,
Executive’s entitlement to cash severance if his employment is terminated by the
Company without Cause shall not be less than 2.0 times the sum of (A) the Base
Salary as in effect immediately before the Date of Termination and (B) a “Bonus
Component” determined as follows:

 

i)               if the Date of Termination occurs before the end of the
Company’s 2011 fiscal year, the Bonus Component will be Executive’s target
annual incentive compensation for such fiscal year;

 

ii)           if the Date of Termination occurs on or after the end of the
Company’s 2011 fiscal year but before the end of the Company’s 2012 fiscal year,
the Bonus Component will be Executive’s actual annual incentive compensation for
the Company’s 2011 fiscal year; and

 

iii)       if the Date of Termination occurs on or after the end of the
Company’s 2012 fiscal year but before the end of the Company’s 2013 fiscal year,
the Bonus Component will be the average of Executive’s actual annual cash
incentive compensation for the Company’s 2011 and 2012 fiscal years.

 

In addition, and notwithstanding the terms of the Severance Program, if, without
his consent, (w) Executive’s titles, authority, duties or responsibilities under
this Agreement are materially reduced, (x) Executive’s salary, annual incentive
or long-term incentive opportunities are materially reduced in violation of this
Agreement, (y) the Company requires Executive to materially change the location
at which he performs services under this Agreement and that increases the
distance of the commute to his workplace by more than 50 miles, and, in the case
of any of the foregoing clauses (w), (x) or (y) Executive notifies the Company
within 90 days of the alleged reduction or relocation and the Company does not
cure the same within 30 days thereafter, or (z) Executive is not reelected to
the Board during the Employment Term, then Executive will be deemed to have been
terminated without Cause and his employment shall

 

-6-


 

cease on the 30th day following the end of the cure period or his failure to be
reelected to the Board.  Notwithstanding the foregoing, the amount of severance
benefits received by Executive under this Section 8(a) will not exceed 2.99
times the sum of Executive’s Base Salary and annual incentive as determined by
the HP Severance Policy for Senior Executives, unless such benefits are approved
by the Company’s stockholders pursuant to the Company’s established policy.

 

(b)                              Termination without Cause: Treatment of Equity
Incentive Awards.  If Executive’s employment is terminated by the Company
without Cause prior to the third anniversary of the Effective Date, then in
addition to the benefits provided for in Section 8(a) above, the following shall
apply:

 

i)               The restricted stock awarded to Executive pursuant to Sections
4(c)(i) and 4(d)(i), and all other awards of restricted stock or restricted
stock units made to Executive after the Effective Date, will vest in full and be
non-forfeitable as of the Date of Termination;

 

ii)           All continued service requirements to the vesting of the PRUs
awarded pursuant to Sections 4(c)(ii) and 4(d)(ii) will be deemed satisfied as
of the Date of Termination.  The PRUs included in Grant 2 will be based on
actual performance; for the first year of the award only, the cash flow metric
will be considered to have been achieved at no less than target.  The PRUs
included in Grant 2 will be payable at the end of the performance period subject
to any discretionary adjustment that the Committee makes generally to PRUs for
that performance period.  The PRUs included in Grant 1 will be payable at the
end of the applicable performance period, determined based on actual performance
subject to any discretionary adjustment that the Committee makes generally to
PRUs for that performance period;

 

iii)       With respect to other awards of PRUs (or other long-term incentive
awards) made to Executive on or after the Effective Date, Executive will vest in
a pro rata amount of the PRU award (or other long-term incentive award), payable
at the end of the applicable performance period, determined based on the number
of whole months worked during the relevant performance period plus, if the Date
of Termination occurs on or after the second anniversary of the Effective Date,
twelve (12).  Payment will be based on actual performance during the performance
period (subject to any discretionary adjustment that the Committee makes
generally to PRUs (or such other long-term incentive awards) for the relevant
performance period).

 

(c)                               Termination for Cause.  If Executive’s
employment is terminated for Cause by the Company, then, except as provided in
Section 7, (i) all further vesting of Executive’s outstanding equity awards will
terminate immediately; (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
eligible for severance benefits only in accordance with the Company’s then
established plans, programs, and practices.

 

-7-


 

(d)                             Other Termination Including due to Death or
Disability.  If Executive’s employment terminates for any other reason,
including but not limited to, death or Disability, then, except as provided in
Section 7, (i) Executive’s outstanding equity awards will be treated in
accordance with the terms and conditions of the applicable award agreement(s);
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately, and (iii) Executive will be entitled to receive benefits
only in accordance with the Company’s then established plans, programs, and
practices.

 

9.                                    Covenants; Conditions to Receipt of
Severance; Mitigation.

 

(a)                               Nondisparagement.  During the Employment Term
and for the twelve (12) months thereafter, Executive will not, and will cause
his relatives, agents, and representatives to not, knowingly disparage,
criticize, or otherwise make any derogatory statements regarding the Company,
its directors, or its officers, and the Company will not knowingly disparage,
criticize or otherwise make any derogatory statements regarding Executive.  The
Company’s obligations under the preceding sentence shall be limited to
communications by its senior corporate executives having the rank of Senior Vice
President or above and members of the Board.  The foregoing restrictions will
not apply to any statements that are made truthfully in response to a subpoena
or other compulsory legal process.  Payments of severance to Executive, in
accordance with Section 8 above, shall immediately cease, and no further
payments shall be made, in the event that Executive materially breaches the
provisions of this Section 9(a).

 

(b)                              Other Requirements.  Any general release of
claims required to be executed by Executive as a condition to the receipt of
severance will be consistent in substance with the releases of claims used at
the time by the Company in connection with separations of senior corporate
executives generally.

 

(c)                               Mitigation.  Payments of severance to
Executive, in accordance with Section 8 above, shall immediately cease, and no
further payments shall be made, in the event that (x) Executive materially
breaches the Confidential Information Agreement (provided, however, that
Executive’s right to future payments will be restored, and any omitted payments
will be made to Executive promptly, if the Board in its reasonable good faith
judgment determines that such breach is curable, and Executive cures the breach
to the reasonable satisfaction of the Board within 30 days of having been
notified thereof); or (y) Executive is employed or self-employed in any gainful
employment during the eighteen (18) month severance period, irrespective of
whether Executive receives current or deferred compensation, without the prior
consent of the Board, such consent to be withheld only if the Board determines
in good faith that it is reasonably likely that, in connection with such
employment, Executive would utilize or disclose material confidential or
proprietary information concerning the Company.  Executive agrees to cooperate
with the Company and to provide timely notice as to his activities following a
termination without Cause so that the Company may monitor its obligation under
Section 8.

 

-8-


 

10.                            Definitions.

 

(a)                               Cause.  For purposes of this Agreement,
“Cause” will mean (i) Executive’s material neglect (other than as a result of
illness or disability) of his duties or responsibilities to the Company or
(ii) Executive’s conduct (including action or failure to act) that Executive
knew or should have known is materially inconsistent with the best interests of,
or is materially injurious to, the Company.  Except for actions or circumstances
which, in the reasonable good faith judgment of the Board cannot be cured,
Executive will have thirty (30) calendar days from Executive’s receipt of notice
from the Company setting forth in reasonable detail the circumstances
constituting Cause within which to cure.  Executive’s termination of employment
will not be considered to be for Cause unless it is approved by a majority vote
of the members of the Board of Directors or an independent committee thereof. 
It is understood that good faith decisions of the Executive relating to the
conduct of the Company’s business or the Company’s business strategy will not
constitute “Cause”.

 

(b)                              Disability.  For purposes of this Agreement,
Disability will mean Executive’s absence from his responsibilities with the
Company on a full-time basis for 180 calendar days in any consecutive twelve
(12) months period as a result of Executive’s mental or physical illness or
injury.

 

11.                            Indemnification.  Subject to applicable law,
Executive will be provided indemnification to the maximum extent permitted by
the Company’s bylaws and Certificate of Incorporation, including coverage, if
applicable, under any directors and officers insurance policies, with such
indemnification determined by the Board or any of its committees in good faith
based on principles consistently applied (subject to such limited exceptions as
the Board may approve in cases of hardship) and on terms no less favorable than
provided to any other Company executive officer or director.

 

12.                            Confidential Information.  Executive will execute
the Company’s Agreement Regarding Confidential Information and Proprietary
Developments appended hereto as Exhibit A (the “Confidential Information
Agreement”).

 

13.                            Assignment.  This Agreement will be binding upon
and inure to the benefit of (a) the heirs, executors, and legal representatives
of Executive upon Executive’s death, and (b) any successor of the Company.  Any
such successor of the Company will be deemed substituted for the Company under
the terms of this Agreement for all purposes.  For this purpose, “successor”
means any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company.  None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of Executive’s right to compensation or other benefits will be
null and void.

 

14.                            Notices.  All notices, requests, demands, and
other communications called for hereunder will be in writing and will be deemed
given (a) on the date of delivery if delivered personally, (b) one (1) day after
being sent overnight by a well established commercial overnight service, or
(c) four (4) days after being mailed by registered or certified mail, return
receipt

 

-9-


 

requested, prepaid and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:

 

If to the Company:

 

Attn: Chairman of the HR/Compensation Committee

c/o Corporate Secretary

Hewlett-Packard Company

3000 Hanover Street

Palo Alto, CA 94304

 

If to Executive:

 

at the last residential address known by the Company.

 

15.                            Severability.  If any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable,
or void, this Agreement will continue in full force and effect without said
provision.

 

16.                            Arbitration.  The Parties agree that any and all
disputes arising out of the terms of this Agreement, Executive’s employment by
the Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation, and any of the
matters herein released, will be subject to binding arbitration in Santa Clara,
California before the Judicial Arbitration and Mediation Services, Inc. under
the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, supplemented by the California Rules of Civil Procedure. 
The Parties agree that the prevailing party in any arbitration will be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.  The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury.  This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Confidential Information Agreement.

 

17.                            Integration.  This Agreement, together with the
Confidential Information Agreement and the standard forms of equity award grants
that describe Executive’s outstanding equity awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral. 
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing and is signed by duly authorized
representatives of the parties hereto.  In entering into this Agreement, no
party has relied on or made any representation, warranty, inducement, promise or
understanding that is not in this Agreement.

 

18.                            Waiver of Breach.  The waiver of a breach of any
term or provision of this Agreement, which must be in writing, will not operate
as or be construed to be a waiver of any other previous or subsequent breach of
this Agreement.

 

-10-


 

19.                            Survival.  The Confidential Information Agreement
and the Company’s and Executive’s responsibilities under Sections 7, 8, 9, 10,
11, 13, 14, 15 and 16 will survive the termination of this Agreement.

 

20.                            Headings.  All captions and Section headings used
in this Agreement are for convenient reference only and do not form a part of
this Agreement.

 

21.                            Tax Withholding.  All payments made pursuant to
this Agreement will be subject to withholding of applicable taxes.

 

22.                            Governing Law.  This Agreement will be governed
by the laws of the State of California.

 

23.                            Acknowledgment.  Executive acknowledges that he
has had the opportunity to discuss this matter with and obtain advice from his
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

24.                            Internal Revenue Code Section 409A. 
Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with
Section 409A of the Code or regulations thereunder.  For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion from Section 409A of the Code
for certain short-term deferral amounts.  Any amounts payable solely on account
of an involuntary separation from service within the meaning of Section 409A of
the Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent.  If, as of the Date of Termination, Executive is a “specified employee”
as determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six
(6) months of his “separation from service” (as determined under Section 409A)
constitutes an amount of deferred compensation for purposes of Section 409A and
is considered for purposes of Section 409A to be owed to Executive by virtue of
his separation from service, then such amount or benefit will not be paid or
provided during the six-month period following the date of Executive’s
separation from service and instead shall be paid or provided on the first
business day that is at least seven (7) months following the date of Executive’s
separation from service, except to the extent that, in the Company’s reasonable
judgment, payment during such six-month period would not cause Executive to
incur additional tax, interest or penalties under Section 409A.  Further, any
reimbursements or in-kind benefits provided under the Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in the Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,

 

-11-


 

or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

25.                            Counterparts.  This Agreement may be executed in
counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

-12-


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, on the day and year written below.

 

 

COMPANY:

 

 

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

 

 

 

/s/ Lawrence T. Babbio, Jr.

 

Date: September 29, 2010

By:

Lawrence T. Babbio, Jr.

 

 

Title:

Director and Chair of HR and Compensation Committee

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Léo Apotheker

 

Date: September 29, 2010

LÉO APOTHEKER

 

 

 


 

Schedule A

 

Board Memberships

 

Schneider Electric SA

 

PlaNet Finance (a French not-for-profit association)

 

-14-

 